954 So.2d 754 (2007)
Daniel RAMIZE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2194.
District Court of Appeal of Florida, Third District.
May 2, 2007.
Joel D. Robrish, for appellant.
Bill McCollum, Attorney General and Laura Moszer, Assistant Attorney General, for appellee.
Before GREEN and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See State v. Morsman, 394 So.2d 408, 409 (Fla.1981); Potts v. Johnson, 654 So.2d 596 (Fla. 3d DCA 1995)(no expectation of privacy in entrance to property open to public).